Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 1 of 16

 

L
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) J FILED LONGED .
RECEIVED ___ COPY

UNITED STATES DISTRICT COURT) DEC 07 2018

for the
CLERK U S DISTRICT COURT

District of DIS OF ARIZONA
ay ee DEPUTY

erty

 

 

 

 

 

 

 

Division
CaseNo, _ CV-18-04551-PHX-DJH_ | |
. ] LO > (} ) (to be filled in by the Clerk’s Office)
(Lb din | HOrJSar ?)
" Plaintiffs) | )
(Write the full name of each plaintiff who is filing this complaint. ) .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) CJ Yes CL] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
. oe. — )
OF. Metenle/ore. Blan
)
: )
L alt D cath | / Vetlonich fena 5
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names ofall the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 2 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Liesl Payne Ntonw Sin

(280Z _N. [ 7! pve yet 1¢@
{ Noeny x Az BSUS”

City State Zip Code
Mal CoP
1Z8- Z273- 7563
Vtyriel 9 4 wal. Lan

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Cc. MexcaLt
Plseaie Vole. Me Vion) Preuncd
(20 W. Wedslhagton St:

 

 

P Loca Zz $SO6Z
City State Zip Code
MAU Le Pa

 

(gO2- 2U2- 503z
Unitrin
[_] Individual capacity ficial capacity

cet. Whwn

x

 

 

Pog 1. Re $5063
City State Zip Code
MAU CoP

 

[_] Individual capacity [Orticial capacity

Page 2 of 6
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 3 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

Nan \lovonica. Qona
Job or Title (if known) PeDul+ Prob
Address 343 (\Y Leet hoe ap
C Hoensx AZ. $502

 

 

 

City State Zip Code
County
Telephone Number (2 2- S26-C044 tS
E-Mail Address (if known)

 

[_] Individual capacity hin capacity

Defendant No. 4 ' oo
Name Lot Se ott

 

 

 

 

 

Job or Title (if known) : Y oe, Police. west. ko Chiwf of Colice.
_ Address 1620 b> torelangden St
Phoenix Az CSOD
: . City State Zip Code
County VM od, Copa
Telephone Number (poz - 26 ZL- W32
E-Mail Address (if known) Lori, Scot phoenix. gov

 

[_] Individual capacity LY Official cana capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):
a officials (a Bivens claim).
State or local officials (a § 1983 claim)
Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

E Prnarbesart 2 pet Armond ont, Sit Armond rant, SH Anondrna.k
Se Ame [Ue Armand Mant

oboe suing under yin may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

[Be Arrordmant He pm onglymonk® StH im onglmoct> Timendvar
\ oe Amondrent | eb hmond ment Page 3 of 6
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 4 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

B. What date and approximate time did the events giving rise to your claim(s) occur?

Core Bela d

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Sue pt phim a

 

Page 4 of 6
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 5 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

See ptcmast

 

Vv. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

See Pb cha gd

 

Page 5 of 6
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 6 of 16

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—-Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: (Z “f -| g

Signature of Plaintiff thich ad (A). Tha Doe —

Printed Name of Plaintiff Te i C, Very bom, ne Hom Soy)
¥ t ‘

B. For Attorneys

 

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 6 of 6
| "Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 7 of 16

ek ole Ca “Oho ke
guile Fan & Seach. and Seyzure
onae 5 COMI
Bey rw? Yryatt Ne con unrt— ,
May ny 224 ye cs =p tsa TS
- C vis V —
Vidlored » | oeing ) " |

ZO7- | NG

DeFend eth No 0) 2.

OFC. Stun “Aeted ondea The
Colo& = Slate \Av Dohen he
ere & ech. and Suze OF

Uy a) Wile “X= Uns

 

| yl arn ALO tone ml 22y a’

PS. >(de Noe

oe CL, Lat hts Vil re Cod gt T -_
{2- ot oe

| Soret No 3-

oth pWaotren oF OF wl, Vellon ica Reina

; Ved Youd < 2 OE Bees

tole WSS CARS nak Vy

SY, "2 6N) She Cool ¢| arse, Shore
to th CWeenyc hie, eA mn ai

 

. vom | 7 US

oS Cortside Nol» ee. Ct Oond
WI’ WY Seah Ste, apartment & white
Cam bat Vigra OW Lslyhen Ores 0, wolbeo
urs el\aeel \(eep Wis GUNS vo Li

og Beg Wier’, miki debian

    

 
 

Case 2:18-cv-04551-DJH-MHB Document1 Filed 12/07/18 Page 8 of 16

wFondont No. 4

| wo EAHILS Yl — Viloton Sy
| pb hie iene ayn Ci Scel’, .
e Police, Ww pe ry Pol) Ser
_ Ww Comal ) Slatin ON at He
Wns 2A. ey Peult+-
brooahion, Len fen mh sbe, iS
— Med earth _PRdec Police, a
She hated wha Jag ul+ Orvbat7 on |
was ahtawed 4D oe, loot Orel

Bloc Veen S PRE Cod
Untowly Com dred yi Lone
Ureans, he (Wold — Sel a On
ema, any 5 Ridezun Rohe oe
4 eve orb 6 L~. HA Boult |
L eriowhen, U he Did she Cornet 7
6 nat re + ¢ Probation ce ee Cont |
| cw — She also. siropie O'S -
ay ton bce wk is a wed CurhGed
| Inn SagN pus ee So
! ho has pre of Coligg Mus Conduct
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 9 of 16

 

ese Does look dle Bee Or
224 Ni, Seam Sk Apr Din Pheeans
CE RoFenlants » Crested ore "hres
Frcs an CReRghone *O_ ETSD. dng

Vt. Vier, . P doen ise Poher Pre cinch

3 Umeess Vieretan Spr

Wv

 

Ve. tHe consumes —o “wold Weare -

 

 

vi. Lehse = ask “ple Capt

eee WPamayes VN Ane Best

OF R100, 060, Coo ml 7
Saal CL fall ‘and Prono Wolorens

 
Case 2:18-cv-04551-DJH--MHB Document1 Filed 12/07/18 Page 10 of 16

|
|
|

D. Dusan Noz., “Ached rele She _

- 2 Caw & Dinic ‘\ ons! oy Day ing. my

| (ight de rials CP sing, WW Use evidlescy
| Proving OW} INNOG@nce Ond_ egal a
Male ACH Ce, Fol Neg Joe tel vin oe
Medi Cr (ectwdS _ oe od

 SosRnad Nos." —Prohed undul The Coot
_ oe sshple | Net :

Sets i ale roy ail
el, sae Sale Se "ede —
| PeYWHH Yo iste Wy Legal
a wal Jotnche Go Negl pune navel valving —
_ nee Nica eaters — a -

Sa St 4, af Cha Under the Glo
Pw 0 Wight
* nel) ein ) a con hbnce. | oo
“eran Ym WN 0Cante _ awl “Tegal mal practice
fe eg guts — sowdlving, reds col ee Cols.

 

  

 

Mis toh he vr ‘Case Wot

| 22 olle- [2W3L- 001 th

each ‘Oe. *(Roadyl 3S KALI a V4 hts.
| Folk nial, NDENIED me. - Compaherd Combe

| [Nidan Eanes - _ |

Jl Nex 1s6n5 Hove made x Uy PISD
| Muh adn ted alep Cavsed en
| Nn MA PTSD Srwatinund whol,  Vidlolon.

_ Per Md Lap Pp. , Ths ‘Awl - heal +o PR”
~ —Fhov Mp Gaile Sedu, (28 Arodoct Valolin

|
=
|

  

|

 
Beis 7:58 Alvi

 

On Oct 31, 2018 9:41 AM, "Lori A Scott"
<Lori.Scott@phoenix.gov> wrote:

Good Morning Mr. Thompson,

| hope that this email reply finds you

well. | did some research into your
concern about the search of your
residence in 2017. | found the following
information, and | hope it clarifies some
of the issues for you. In the state of |
Arizona a person on supervised probation
is given terms and conditions of
probation. These are rules that the court
asks them to follow. Term # 4 indicates
that while on probation they must submit
to search of person vehicle or residence
without warrant. This is pursuant to ARS
13-901 D. If a probation officer is present
or requests assistance by law
enforcement the search is valid. | hope
this information helps.

Lori

Lori Ann Scott #7289

Administrative Sergeant
cricket £7 Ez mm i eae are a2 eee cali 47)

7 +

Hide quoted text

 

On Nov 1, 2018 8:20 AM, "Richard Thompson"
<rt14yrkel@gmail.com> wrote:
Wrong answet...... DISCRIMINATION

On Nov 1, 2018 8:18 AM, "Lori A Scott"
<Lori.Scott@phoenix.gov> wrote:

Mr. Thompson,

The phoenix police have no control over
operational decisions :nade by the
Maricopa County Probation. —
department, so | am not able to answer
your question. Please direct your
question to them.

Lori

Lori Ann Scott #7289
Administrative Sergeant

Office of Administration

602-262-5032 |
€ Posts

660 views

1) Like (J Comment (> Share
Write a comment... G5)

 
cricket 23 G2 3 BWS ce. E 3% 5:23 PM

oF Q. Search
58 OO &§ O&O =

es Forwarded message ---------

From: <sgvk27@aol.com> of . ese Sues
Date: Jan 4, 2018 12:09 pu aK Cocke epoled These 1S8u
Subject: Re: Investigstor to tte FO! on we

To: <glenmart47@cox.net> Wehbe GOL- 281-7300

Cc: stl 4yrkel@gmail. com>

LOAS ASS(Shig Vim S Hay or
OP Wenn vy Clid

| am researching a considerable number of issues
Mr Thompson has had with AZ police, courts,
adoption boards, the VA and others. Can you let me
know in what connection you are involved with Mr
Thompson, and please share any relevant
information confirming ill-treatment/rights abuses
Mr Thompson has experienced.

 

 

 

 

  

Dear Mr Rucker a

  

| am a UK based american citizen, investigative
journalist and rights campaigner. | will say that in
things | have looked into so far in my career, the
catalogue of apparent rights abuses,
maladministration and mistreatment of Mr
Thompson's is so widespread over so many
agencies and over so long period of time, it is not
easy to get a handle on it all; any light you can shed
will be appreciated.

© You, Paula Lubbe and 3 others 23 Shares

ie Like (J) Comment aD Share
Orel Chive Statemoyt 40 WPorter

:
g
g
&
7
g
3 -
8
S

ON Mi

0 102 3141 7166 1876 49°

TO YBSIIN A beR

EOLED

 
Case 2:18-cv-04551-DJH--MHB Doc}

aes COMPLETE THIS SECTION

& Complete items 1,2, and3.

 

  

 

@ Print your name and address on the reverse Y 4g Z2 O Agent -
so that we can return the card to you. b sal C1 Addressee

@ Attach this card’to the back of the mailpiece, pine hay i ritene! Matis) C. Date of Delivery
or on the front if space permits. / : 6 i | G

 

 

OF HIG. MEICaLE F CIS

Moordnin Vigo Pree nct

Oe75 E. land Ave.
Oteemx AZ Soe
UOMO AON OUT AMT AAO

9590 9402 4006 8079 0923 60

D. Is.delivery address different from itern 1? [1 Yes
If YES, enter delivery address below: C1 No

 

 

 

 

2. Article Number (Transfer from service label)

7018 0360 O001 3682 3346

 

3. Service Type O Priority Mail Express®

O Adult Signature 0 Registered Mail™

O Adult Signature Restricted Delivery O Registered Mail Restricte
O Certified Mail® Delivery

O Certified Mail Restricted Delivery 0 Return Receipt for

1 Collect on Delivery Merchandise :

O Collect on Delivery Restricted Delivery Signature Confirmation™
a Signature Confirmation

Restricted Delivery ~ Restricted Delivery

 

: PS Form 3811, duly 2015 PSN 7530-02-000-9053

Domestic Return Receipt

 

SENDER: COMPLETE THIS SECTION

& Complete items 1, 2, and 3. :
@ Print your name and address on the reverse
so that we can return the card to you.

Bi Attach this card to the back of the mailpiece,
or on the front if space permits.

 
   
     
 

Cl Agent
LJ Addresse

TRG ‘cieTk

 

 

 

Article Addressed to: :
SpdQuin Entiquez /ne se
S50 tv Sacks St

Chex % a2

UOMO 0 TU

9590 9402 2882 7069 0094 23

D. Is delivery address different from item 1? 1 Yes'
If YES, enter delivery address below: [No

ua

 

 

 

3. Service Type 0 Priority Mail Express®

0 Adult Signature O Registered Mail™

D Adult Signature Restricted Delivery istered Mail Restric!

O Certified Mall® D

O Certified Mail Restricted Delivery 0 Return Receipt for
Merchandise

OD Collect on Delivery

 

7OLb 3010 ooo0 L503 8060

 

7 Anta-t = Deliv icted Delivery 1 Signature Confirmation’
ie ry etal Peery D Signature Confirmation
il Restricted Delivery

 

. PS Form 3811, July 2015 | PSN 730-02-000- 9053.

ae

Restricted Delivery
{Over s5u0)

Domestic Return Receip
